Case 2:14-cv-06456-GW-E Document 875 Filed 10/29/20 Page 1 of 1 Page ID #:17236

                     UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE NINTH CIRCUIT
                                                                      OCT 29 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




  ARCONIC, INC., FKA Alcoa, Inc.; et             No. 19-55181
  al.,
                                                 D.C. No. 2:14-cv-06456-GW-E
                Plaintiffs - Appellants,
                                                 U.S. District Court for Central
    v.                                           California, Los Angeles

  APC INVESTMENT CO.; et al.,                    MANDATE

                Defendants - Appellees.


         The judgment of this Court, entered August 10, 2020, takes effect this date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

 41(a) of the Federal Rules of Appellate Procedure.

         Costs are taxed against the appellees in the amount of $1,031.40.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Quy Le
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
